Exhibit 10.1

 

EXECUTION VERSION

 

REFINANCING AMENDMENT NO. 2 (this “Refinancing Amendment”), dated as of June 7,
2017, to that certain Credit Agreement dated as of June 16, 2016 (as amended by
that certain Refinancing Amendment dated as of March 21, 2017 and as further
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement
as amended by the Refinancing Amendment, the “Credit Agreement”) among KFC
Holding Co. (the “Lead Borrower”), Pizza Hut Holdings, LLC and Taco Bell of
America, LLC, as co-Borrowers (each, a “Borrower” and together with the Lead
Borrower, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Collateral Agent, Swing Line Lender, an L/C Issuer
and Administrative Agent (the “Administrative Agent”) for the Lenders.

 

WHEREAS, (a) pursuant to Section 2.14 of the Existing Credit Agreement, the
Borrowers have requested (x) Incremental Term Loans in the form of Refinancing
Term Loans (the “New Term A Loans”) in an aggregate principal amount not
exceeding $500,000,000, the proceeds of which shall be used to refinance, in
full (concurrently with the effectiveness of this Refinancing Amendment), the
Term A Loans outstanding on the Second Amendment Effective Date before giving
effect to this Refinancing Amendment (the “Existing Term A Loans”) and
(y) Incremental Revolving Credit Commitments in the form of Refinancing
Revolving Credit Commitments (the “New Revolving Credit Commitments”; the loans
thereunder “New Revolving Credit Loans”) in an aggregate commitment amount not
exceeding $1,000,000,000, which shall be used to refinance and replace in full
(concurrently with the effectiveness of this Refinancing Amendment) the
Revolving Credit Commitments outstanding before giving effect to this Amendment
(the “Existing Revolving Credit Commitments”; the loans thereunder outstanding
on the Second Amendment Effective Date before giving effect to this Refinancing
Amendment, the “Existing Revolving Credit Loans”).

 

WHEREAS, the Persons holding New Term A Commitments (as defined below) (the “New
Term A Lenders”) are severally willing to make New Term A Loans on the Second
Amendment Effective Date in an aggregate amount equal to their New Term A
Commitment, subject to the terms and conditions set forth in this Amendment;

 

WHEREAS, the Persons holding New Revolving Credit Commitments (the “New
Revolving Credit Lenders” and the New Revolving Credit Lenders together with the
New Term A Lenders, the “New Lenders”) are severally willing to make New
Revolving Credit Commitments available to the Borrowers on the Second Amendment
Effective Date in an aggregate commitment amount equal to their New Revolving
Credit Commitments, subject to the terms and conditions set forth in this
Amendment;

 

WHEREAS, in accordance with Sections 2.14 and 10.01 of the Credit Agreement, (a)
the New Term A Loans shall constitute Term A Loans and shall have the other
terms and conditions set forth herein and in the Credit Agreement as amended
hereby and (b) the Refinancing Revolving Credit Commitments shall be subject to
the same terms applicable to the Existing Revolving Credit Commitments, as
amended hereby to (x) decrease the Applicable Rate with respect to the New
Revolving Credit Commitments and (y) to extend the Maturity Date with respect to
the New Revolving Credit Commitments to the fifth anniversary of the Second
Amendment Effective Date;

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Sections 2.14(d) and 10.01 of the Credit Agreement, the New
Lenders have agreed to make modifications to the Existing Credit Agreement to
effect the terms of the New Term A Loans and the New Revolving Credit
Commitments as set forth below;

 

WHEREAS, pursuant to Section 10.01, the Borrowers and the Administrative Agent
have agreed to amend Sections 2.14(c) and 3.06(d) as set forth in Annex I
attached hereto; and

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.

 

SECTION 2. New Term A Loans and New Revolving Credit Commitments.

 

(a)           Subject to the terms and conditions set forth herein, each New
Term A Lender severally agrees to make a New Term A Loan to the Borrowers on the
Second Amendment Effective Date in a principal amount equal to its New Term A
Commitment, which shall be made available to the Administrative Agent in
immediately available funds in accordance with the Credit Agreement. The “New
Term A Commitment” of any New Term A Lender will be the amount set forth
opposite such New Term Lender’s name on Schedule 1 hereto. On the Second
Amendment Effective Date, the proceeds of the New Term A Loans shall be applied
to prepay in full the Existing Term A Loans. The New Term A Commitments of the
New Term A Lenders will be automatically and permanently reduced to $0 upon the
funding of the New Term A Loans on the Second Amendment Effective Date.

 

(b)           Subject to the terms and conditions set forth herein, each New
Revolving Credit Lender severally agrees to make New Revolving Credit
Commitments available to the Borrowers on the Second Amendment Effective Date in
an aggregate commitment amount equal to its New Revolving Credit Commitment. The
“New Revolving Credit Commitment” of any New Revolving Credit Lender will be the
amount set forth opposite such New Revolving Credit Lender’s name on Schedule 2
hereto. On the Second Amendment Effective Date, the New Revolving Credit
Commitments shall replace in full the Existing Revolving Credit Commitments.
Each Swing Line Lender and L/C Issuer acting in such capacities immediately
prior to the effectiveness of this Amendment shall continue to act in such
capacities immediately following the effectiveness hereof. Each Letter of Credit
issued under the Existing Credit Agreement shall be deemed issued under the
Credit Agreement following the effectiveness hereof.

 

(c)           On the Second Amendment Effective Date, (i) each existing Term A
Lender (immediately prior to giving effect to the transactions herein) (each, an
“Existing Term A Lender”) shall have its Existing Term A Loans prepaid in full,
(ii) the Borrowers shall pay to each Existing Term A Lender all accrued and
unpaid interest on and fees related to the Existing Term A Loans to, but not
including, the Second Amendment Effective Date and (iii) all outstanding
Revolving Credit Loans (including any Swing Line Loan) shall be prepaid in full,

 

--------------------------------------------------------------------------------


 

and the Existing Revolving Credit Commitments terminated and the Borrowers shall
pay to each existing Revolving Credit Lender (immediately prior to giving effect
to the transactions herein) all accrued and unpaid interest on and fees related
to the outstanding Revolving Credit Loans and Existing Revolving Credit
Commitments to, but not including, the Second Amendment Effective Date.

 

(d)           For the avoidance of doubt, on and after the Second Amendment
Effective Date, (i) each of the New Term A Loans and the New Revolving Credit
Commitments shall each constitute a single Class of Loans or Commitments, as
applicable, under the Credit Agreement; (ii) each of the New Term A Lenders and
the New Revolving Credit Lenders shall each constitute a single Class of Lenders
under the Credit Agreement; (iii) each reference in the Credit Agreement to
“Term A Loans” shall be deemed a reference to the New Term A Loans, and each
reference to “Term A Lenders” shall be deemed a reference to the New Term A
Lenders; and (iv) each reference in the Credit Agreement to “Revolving Credit
Loans” shall be deemed a reference to the New Revolving Credit Loans, each
reference to “Revolving Credit Commitments” shall be deemed a reference to the
New Revolving Credit Commitments and each reference to “Revolving Credit
Lenders” shall be deemed a reference to the New Revolving Credit Lenders.

 

(e)           On the Second Amendment Effective Date, the New Revolving Credit
Lenders constitute all of the Revolving Credit Lenders under the Credit
Agreement, and each such Lender hereby agrees and consents to the amendments to
the Existing Credit Agreement set forth in Annex I to this Refinancing
Amendment.

 

SECTION 3. Amendments to the Credit Agreement. In accordance with
Section 2.14(d) and Section 10.01 of the Credit Agreement and effective as of
the Second Amendment Effective Date, the Existing Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto.

 

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Refinancing Amendment, each Loan Party represents and warrants
that:

 

(a)           As of the Second Amendment Effective Date, this Refinancing
Amendment has been duly executed and delivered by each Loan Party that is party
thereto. This Refinancing Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

 

(b)           The representations and warranties of the Companies and each other
Loan Party contained in Article 5 of the Credit Agreement, or any other Loan
Document, shall be true and correct in all material respects on and as of the
Second Amendment Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse

 

--------------------------------------------------------------------------------


 

Effect” or similar language shall be true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

 

(c)           As of the Second Amendment Effective Date no Default shall exist,
or would result from the transactions contemplated hereby or from the
application of the proceeds therefrom.

 

SECTION 5. Second Amendment Effective Date. This Refinancing Amendment shall
become effective as of the first date (the “Second Amendment Effective Date”) on
which each of the following conditions shall have been satisfied:

 

(a)           The Administrative Agent shall have received (i) a counterpart
signature page of this Refinancing Amendment duly executed by each of the Loan
Parties, the Administrative Agent, each Swing Line Lender, each L/C Issuer and
each New Lender.

 

(b)           The representations and warranties set forth in Section 4 of this
Refinancing Amendment shall be true and correct in all respects on and as of the
Second Amendment Effective Date, and the Administrative Agent shall have
received a certificate (in form and substance reasonably acceptable to the
Administrative Agent), dated as of the Second Amendment Effective Date and
signed by a Responsible Officer of the Lead Borrower, certifying as to such
representations and warranties.

 

(c)           The Administrative Agent shall have received an opinion from each
of Mayer Brown LLP, U.S. counsel to the Loan Parties and Carson Stewart, Esq.,
corporate counsel of Parent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)           The Administrative Agent shall have received a Committed Loan
Notice in respect of the New Term A Loans and any New Revolving Credit Loans.

 

(e)           The Administrative Agent shall have received (x) a notice of
mandatory prepayment of Term Loans pursuant to Section 2.05(b)(v) of the Credit
Agreement and (y) a notice of prepayment of Revolving Credit Loans and Swing
Line Loans and Termination of Revolving Credit Commitments pursuant to
Section 2.06 of the Credit Agreement.

 

(f)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Lead Borrower designating the New Term A Loans
as Refinancing Term Loans and the New Revolving Credit Commitments as
Refinancing Revolving Credit Commitments.

 

(g)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of this Refinancing
Amendment, the performance of the Credit Agreement and each other applicable
Loan Document, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

--------------------------------------------------------------------------------


 

(h)           The Borrowers shall have paid all fees and amounts due and payable
pursuant to this Refinancing Amendment and/or any letter agreements or fee
letters (collectively, the “Fee Letters”) by and between the Borrowers and the
Administrative Agent, including, to the extent evidenced by a written invoice,
reimbursement or payment of documented and reasonable out-of-pocket expenses in
connection with this Refinancing Amendment and any other out-of-pocket expenses
of the Administrative Agent required to be paid or reimbursed pursuant to the
Credit Agreement or the Fee Letters.

 

(i)            The Administrative Agent shall have received at least one
(1) Business Day prior to the Second Amendment Effective Date all documentation
and other information about the Borrowers and the Guarantors as has been
reasonably requested in writing at least three (3) Business Days prior to the
Second Amendment Effective Date by the Administrative Agent that it reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(j)            The prepayment of (A) the Existing Term A Loans and (B) the
Existing Revolving Credit Loans, in each case, shall have been consummated or,
substantially concurrently with the incurrence of the New Term A Loans or New
Revolving Credit Commitments, shall be consummated, in each case with all
accrued and unpaid interest on, and premiums and fees related to, the Existing
Term A Loans and the Revolving Credit Loans, as applicable, to, but not
including, the Second Amendment Effective Date.

 

(k)           The Administrative Agent shall have received payment from or on
behalf of the Borrowers for the account of each New Lender, of an upfront fee
for each such Lender in an amount equal to, with respect to each New Term A
Lender or New Revolving Credit Lender, 25 basis points on such New Term A
Lender’s and/or New Revolving Credit Lender’s, as applicable, New Term A
Commitments or New Revolving Credit Commitments.

 

The Administrative Agent shall notify the Borrowers and the New Lenders of the
Second Amendment Effective Date and such notice shall be conclusive and binding.

 

SECTION 6. Effect of Refinancing Amendment.

 

(a)           Except as expressly set forth herein, this Refinancing Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

(b)           From and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like

 

--------------------------------------------------------------------------------


 

import, and each reference to the “Credit Agreement” in any other Loan Document
shall be deemed a reference to the Credit Agreement. This Refinancing Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.

 

(c)           This Refinancing Amendment shall be deemed to be an “Incremental
Facility Amendment” as defined in the Credit Agreement. Each of the Lenders
party hereto hereby acknowledge that the Borrowers hereby provide notice under
Section 2.14 of the Credit Agreement of their request for Incremental Term Loans
and Incremental Revolving Credit Commitments, with the proposed terms set forth
herein, and all notice requirements in Section 2.14 of the Credit Agreement with
respect to such request have been satisfied.

 

(d)           The Existing Credit Agreement, as specifically amended by this
Refinancing Amendment, is and shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
(including, for the avoidance of doubt, all Obligations in respect of the New
Term A Loans and New Revolving Credit Commitments made available hereunder) of
the Loan Parties under the Loan Documents, in each case as amended by this
Refinancing Amendment.

 

(e)           Each Loan Party and, in the case of clause (iii), each Guarantor
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party, (ii) ratifies and reaffirms each grant of a lien on, or security
interest in, its property made pursuant to the Loan Documents (including,
without limitation, the grant of security made by such Loan Party pursuant to
the Security Agreement) and confirms that such liens and security interests
continue to secure the Obligations under the Loan Documents (including, for the
avoidance of doubt, all Obligations in respect of the New Term A Loans and New
Revolving Credit Commitments made available hereunder), subject to the terms
thereof and (iii) in the case of each Guarantor, ratifies and reaffirms its
guaranty of the Obligations (including, for the avoidance of doubt, all
Obligations in respect of the New Term A Loans and the New Revolving Credit
Commitments made available hereunder) pursuant to the Guarantee.

 

SECTION 7. GOVERNING LAW. THIS REFINANCING AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 8. Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agent promptly after receipt of a written request for its
documented and reasonable out-of-pocket expenses in connection with this
Refinancing Amendment, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent. All amounts due under this Section 8
shall be paid within thirty (30) Business Days of receipt by the Lead Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail.
Notwithstanding the foregoing, any fees and expenses payable in respect of the
Second Amendment Effective Date, including legal fees and expenses, shall be due
and payable as specified in Section 5(h) above.

 

--------------------------------------------------------------------------------


 

SECTION 9. Counterparts. This Refinancing Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Refinancing Amendment shall be effective as delivery of an original
executed counterpart of this Refinancing Amendment.

 

SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Refinancing
Amendment.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Refinancing Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

KFC HOLDING CO.

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

 

 

 

 

PIZZA HUT HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

 

 

 

 

TACO BELL OF AMERICA, LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:  Authorized Signatory

 

 

 

 

 

YUM! BRANDS, INC.

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Vice President and Assistant Treasurer

 

 

 

 

 

TACO BELL CORP.

 

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:  Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

YUM RESTAURANT SERVICES

 

GROUP, LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

 

 

 

 

RESTAURANT CONCEPTS LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

 

 

 

 

KFC US, LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

KFC CORPORATION

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

 

 

 

 

PIZZA HUT, LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:  Authorized Signatory

 

 

 

 

 

PIZZA HUT OF AMERICA, LLC

 

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:  Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KENTUCKY FRIED CHICKEN

 

INTERNATIONAL HOLDINGS LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

 

 

 

 

YUM! RESTAURANTS

 

INTERNATIONAL HOLDINGS LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

 

 

 

 

YUM! LUXEMBOURG INVESTMENTS LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

YUM! INTERNATIONAL

 

PARTICIPATIONS LLC

 

 

 

 

 

By:

/s/ Connie Hayes-Badon

 

 

Name: Connie Hayes-Badon

 

 

Title:   Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, L/C Issuer and Swing

 

Line Lender

 

 

 

By:

/s/ Courtney Eng

 

 

Name: Courtney Eng

 

 

Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ David Tuder

 

 

Name: David Tuder

 

 

Title:   Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

[g149502ks05i001.gif]

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Darcy McLaren

 

 

Name:

Darcy McLaren

 

 

Title:

Director

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:

JPMORGAN CHASE BANK, N.A.

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ Courtney Eng

 

 

Name:

Courtney Eng

 

 

Title:

Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Institution:

GOLDMAN SACHS BANK USA

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Name of Institution:

Citibank, N.A.

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ Tim Jones

 

 

Name:

Tim Jones

 

 

Title:

Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[g149502ks07i001.gif]Name of Institution:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Darcy McLaren

 

 

 

Name:

Darcy McLaren

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Name of Institution:

Bank of America, N.A.

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Aron Frey

 

 

 

Name:

Aron Frey

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Name of Institution:

Fifth Third Bank,

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ John A. Marian

 

 

 

Name:

John A. Marian

 

 

 

Title:

Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Institution:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Christine Howatt

 

 

 

Name:

Christine Howatt

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Name of Institution:

MORGAN STANLEY BANK, N.A.

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Michael King

 

 

 

Name:

Michael King

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

[g149502ks09i001.gif]Name of Institution:

Coöperatieve Rabobank U.A., New York Branch

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ David Vernon

 

 

 

Name:

David Vernon

 

 

 

Title:

Vice President

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

/s/ Van Brandenburg

 

 

 

Name:

Van Brandenburg

 

 

 

Title:

Exec Director

 

--------------------------------------------------------------------------------


 

Name of Institution:

Industrial and Commercial Bank of China Limited, New York Branch

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Pinyen Shih

 

 

 

Name:

Pinyen Shih

 

 

 

Title:

Executive Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

/s/ Hsiwei Chen

 

 

 

Name:

Hsiwei Chen

 

 

 

Title:

VP

 

--------------------------------------------------------------------------------


 

Name of Institution:

Barclays Bank PLC

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Christopher Aitkin

 

 

 

Name:

Christopher Aitkin

 

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

Name of Institution:

THE BANK OF NOVA SCOTIA

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Laura Gimena

 

 

 

Name:

Laura Gimena

 

 

 

Title:

Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Institution:

ING Capital LLC

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ William B. Redmond

 

 

 

Name:

William B. Redmond

 

 

 

Title:

Managing Director

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

/s/ Ben Whitehurst

 

 

 

Name:

Ben Whitehurst

 

 

 

Title:

VP

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:

U.S. Bank National Association

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ Steven L. Sawyer

 

 

Name:

Steven L. Sawyer

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

Name of Institution:

PNC Bank, National Association

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ Shelly Stephenson

 

 

Name:

Shelly Stephenson

 

 

Title:

Senior Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Institution:

Northern Trust Company

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ John C. Canty

 

 

Name:

John C. Canty

 

 

Title:

Senior Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Institution:

Banco Popular de Puerto Rico, New York Branch

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ Hector J. Gonzalez

 

 

Name:

Hector J. Gonzalez

 

 

Title:

Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Institution:

Banco Popular North America dba Popular Community Bank

 

 

 

Executing as a New Term A Lender

 

 

 

By:

/s/ Andres Cabrero

 

 

Name:

Andres Cabrero

 

 

Title:

Senior Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Name of Institution:

Capital Bank Corporation

 

 

 

Executing as a New Term A Lender

 

 

 

 

By:

/s/ Rebecca L. Hetzer

 

 

 

Name: Rebecca L. Hetzer

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Name of Institution:

JPMORGAN CHASE BANK, N.A.

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ Courtney Eng

 

 

 

Name: Courtney Eng

 

 

 

Title: Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

GOLDMAN SACHS BANK USA

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ Annie Carr

 

 

 

Name: Annie Carr

 

 

 

Title: Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

Citibank, N.A.

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ Tom Jons

 

 

 

Name: Tom Jons

 

 

 

Title: Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

 

By:

/s/ Darcy McLaren

 

 

 

Name: Darcy McLaren

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

Name of Institution:

Bank of America, N.A.

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ Aron Frey

 

 

 

Name: Aron Frey

 

 

 

Title: Vice President

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

Fifth Third Bank,

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ John A. Marian

 

 

 

Name: John A. Marian

 

 

 

Title: Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ Christine Howatt

 

 

 

Name: Christine Howatt

 

 

 

Title: Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

MORGAN STANLEY BANK, N.A.

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ Michael King

 

 

 

Name: Michael King

 

 

 

Title: Authorized Signatory

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

Coöperatieve Rabobank U.A., New York Branch

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

 

By:

/s/ David Vernon

 

 

 

Name: David Vernon

 

 

 

Title: Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

 

 

By:

/s/ Van Brandenburg

 

 

 

Name: Van Brandenburg

 

 

 

Title: Executive Director

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

Industrial and Commercial Bank of China Limited, New York Branch

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

/s/ Pinyen Shih

 

 

Name: Pinyen Shih

 

 

Title: Executive Director

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

/s/ Hsiwei Chen

 

 

Name: Hsiwei Chen

 

 

Title: VP

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

Barclays Bank PLC

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

/s/ Christopher Aitkin

 

 

Name: Christopher Aitkin

 

 

Title: Assistant Vice President

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

ING Capital LLC

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

William B. Redmond

 

 

Name: William B. Redmond

 

 

Title: Managing Director

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

/s/ Ben Whitehurst

 

 

Name: Ben Whitehurst

 

 

Title: VP

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Name of Institution:

China Merchants Bank Co. Ltd., New York Branch

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

/s/ Xin Wang

 

 

Name: Xin Wang

 

 

Title: Department Head of Corporate Banking U.S. Group

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

/s/ Xuejun (Andrew) Mao

 

 

Name: Xuejun (Andrew) Mao

 

 

Title: Deputy General Manager

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

THE BANK OF NOVA SCOTIA

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

/s/ Laura Gimena

 

 

Name: Laura Gimena

 

 

Title: Director

 

 

 

 

For any institution requiring a second signature line:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

U. S. Bank National Association

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

/s/ Steven L. Sawyer

 

 

Name:

Steven L. Sawyer

 

 

Title:

Senior Vice President

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

PNC Bank, National Association

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

/s/ Shelly Stephenson

 

 

Name:

Shelly Stephenson

 

 

Title:

Senior Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Name of Institution:

Northern Trust Company

 

 

 

Executing as a New Revolving Credit Lender

 

 

 

By:

/s/ John C. Canty

 

 

Name:

John C. Canty

 

 

Title:

Senior Vice President

 

 

 

 

 

For any institution requiring a second signature line:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

ANNEX I

 

AMENDMENTS TO CREDIT AGREEMENT

 

[Changed pages to Credit Agreement follow]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

(conformed to (i) the 2017 Refinancing Amendment,
dated as of March 21, 2017 and (ii) Second
Amendment dated as of June 7, 2017)

 

 

CREDIT AGREEMENT

 

Dated as of June 16, 2016

 

among

PIZZA HUT HOLDINGS, LLC,

KFC HOLDING CO.

and

TACO BELL OF AMERICA, LLC,

as the Borrowers,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS BANK USA,

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MORGAN STANLEY SENIOR FUNDING, INC.,

FIFTH THIRD BANK

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

BARCLAYS BANK PLC,

THE BANK OF NOVA SCOTIA,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

and

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH

as Co-Documentation Agents and Co-Managers

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.  Defined Terms

1

Section 1.02.  Other Interpretive Provisions

5758

Section 1.03.  Accounting Terms

5859

Section 1.04.  Rounding

5860

Section 1.05.  References to Agreements, Laws, Etc

5960

Section 1.06.  Times of Day

5960

Section 1.07.  Timing of Payment or Performance

5960

Section 1.08.  Currency Equivalents Generally

5960

Section 1.09.  Certain Calculations and Tests

6061

 

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01.  The Loans

6162

Section 2.02.  Borrowings, Conversions and Continuations of Loans

6263

Section 2.03.  Letters of Credit

6365

Section 2.04.  Swing Line Loans

7172

Section 2.05.  Prepayments

7375

Section 2.06.  Termination or Reduction of Commitments

8081

Section 2.07.  Repayment of Loans

8082

Section 2.08.  Interest

8183

Section 2.09.  Fees

8283

Section 2.10.  Computation of Interest and Fees

8283

Section 2.11.  Evidence of Indebtedness

8384

Section 2.12.  Payments Generally

8384

Section 2.13.  Sharing of Payments

8586

Section 2.14.  Incremental Credit Extensions

8587

Section 2.15.  Extensions of Term Loans and Revolving Credit Commitments

8890

Section 2.16.  Defaulting Lenders

9092

Section 2.17.  Permitted Debt Exchanges

9293

 

 

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01.  Taxes

9596

Section 3.02.  Inability to Determine Rates

98100

Section 3.03.  Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

99101

Section 3.04.  Funding Losses

100102

Section 3.05.  Matters Applicable to All Requests for Compensation

101102

Section 3.06.  Replacement of Lenders under Certain Circumstances

102103

Section 3.07.  Survival

103104

 

i

--------------------------------------------------------------------------------


 

 

Page

 

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01.  Conditions to Closing Date

103104

Section 4.02.  Conditions to All Credit Extensions

105106

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

Section 5.01.  Existence, Qualification and Power; Compliance with Laws

106107

Section 5.02.  Authorization; No Contravention

106107

Section 5.03.  Governmental Authorization; Other Consents

106107

Section 5.04.  Binding Effect

106108

Section 5.05.  Financial Statements; No Material Adverse Effect

106108

Section 5.06.  Litigation

107108

Section 5.07.  Ownership of Property; Liens

107108

Section 5.08.  Environmental Compliance

107108

Section 5.09.  Taxes

108109

Section 5.10.  Compliance with ERISA

108109

Section 5.11.  Subsidiaries; Equity Interests

108110

Section 5.12.  Margin Regulations; Investment Company Act

108110

Section 5.13.  Disclosure

109110

Section 5.14.  Intellectual Property; Licenses, Etc

109110

Section 5.15.  Solvency

109111

Section 5.16.  Collateral Documents

109111

Section 5.17.  Use of Proceeds

109111

Section 5.18.  Anti-Terrorism Laws; OFAC and Anti-Corruption Laws

110111

 

 

ARTICLE 6

AFFIRMATIVE COVENANTS

 

Section 6.01.  Financial Statements

110112

Section 6.02.  Certificates; Other Information

111113

Section 6.03.  Notices

113114

Section 6.04.  Maintenance of Existence

113115

Section 6.05.  Maintenance of Properties

113115

Section 6.06.  Maintenance of Insurance

113115

Section 6.07.  Compliance with Laws

114115

Section 6.08.  Books and Records

114115

Section 6.09.  Inspection Rights

114116

Section 6.10.  Covenant to Guarantee Obligations and Give Security

114116

Section 6.11.  Use of Proceeds

115117

Section 6.12.  Further Assurances and Post-Closing Covenants

115117

Section 6.13.  Designation of Subsidiaries

116118

Section 6.14.  Payment of Taxes

117118

Section 6.15.  Nature of Business

117118

Section 6.16.  Maintenance of Ratings

117119

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

ARTICLE 7

NEGATIVE COVENANTS

 

Section 7.01.  Liens

117119

Section 7.02.  Investments

121122

Section 7.03.  Indebtedness

124126

Section 7.04.  Fundamental Changes

128130

Section 7.05.  Dispositions

130131

Section 7.06.  Restricted Payments

132134

Section 7.07.  Transactions with Affiliates

136137

Section 7.08.  Prepayments, Etc., of Indebtedness

137139

Section 7.09.  Financial Covenants

138139

Section 7.10.  Negative Pledge and Subsidiary Distributions

138140

Section 7.11.  Use of Proceeds

139141

 

 

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01.  Events of Default

139141

Section 8.02.  Remedies Upon Event of Default

141143

Section 8.03.  Exclusion of Immaterial Subsidiaries

142144

Section 8.04.  Application of Funds

142144

Section 8.05.  Right to Cure

143145

 

 

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01.  Appointment and Authorization of Agents

144146

Section 9.02.  Delegation of Duties

145147

Section 9.03.  Liability of Agents

145147

Section 9.04.  Reliance by Agents

146148

Section 9.05.  Notice of Default

147148

Section 9.06.  Credit Decision; Disclosure of Information by Agents

147148

Section 9.07.  Indemnification of Agents

147149

Section 9.08.  Agents in their Individual Capacities

148149

Section 9.09.  Successor Agents

148150

Section 9.10.  Administrative Agent May File Proofs of Claim

149150

Section 9.11.  Collateral and Guaranty Matters

149151

Section 9.12.  Other Agents; Arrangers and Managers

150152

Section 9.13.  Appointment of Supplemental Administrative Agents

150152

Section 9.14.  [Reserved]

151153

Section 9.15.  Cash Management Obligations; Secured Hedge Agreements

151153

 

 

ARTICLE 10

MISCELLANEOUS

 

Section 10.01.  Amendments, Etc

152153

Section 10.02.  Notices and Other Communications; Facsimile Copies

153155

Section 10.03.  No Waiver; Cumulative Remedies

155157

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

Section 10.04.  Attorney Costs and Expenses

156157

Section 10.05.  Indemnification by the Borrowers

156158

Section 10.06.  Payments Set Aside

157159

Section 10.07.  Successors and Assigns

158159

Section 10.08.  Confidentiality

162163

Section 10.09.  Setoff

163164

Section 10.10.  Counterparts

163165

Section 10.11.  Integration

163165

Section 10.12.  Survival of Representations and Warranties

164165

Section 10.13.  Severability

164165

Section 10.14.  GOVERNING LAW, JURISDICTION, SERVICE OF PROCESS

164165

Section 10.15.  WAIVER OF RIGHT TO TRIAL BY JURY

165166

Section 10.16.  Binding Effect

165166

Section 10.17. Judgment Currency

165167

Section 10.18. Lender Action

165167

Section 10.19. USA PATRIOT Act

166167

Section 10.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

166167

Section 10.21. Obligations Absolute

166168

Section 10.22. No Advisory or Fiduciary Responsibility

167168

Section 10.23. Joint and Several Liability

167169

 

SCHEDULES

 

 

 

1.01A

—

Guarantors

1.01B

—

Excluded Subsidiaries

1.01C

—

Unrestricted Subsidiaries

1.01D

—

China Entities

1.01E

—

Immaterial Subsidiaries

2.01

—

Commitments

2.03

—

Existing Letters of Credit

4.01(a)

—

Certain Security Interests and Guarantees

5.06

—

Litigation

5.11

—

Subsidiaries and Other Equity Investments

6.12

—

Post-Closing Covenants

7.01(b)

—

Existing Liens

7.02

—

Existing Investments

7.03(c)

—

Surviving Indebtedness

7.07

—

Transactions with Affiliates

10.02

—

Administrative Agent’s Office, Certain Addresses for Notices

 

iv

--------------------------------------------------------------------------------


 

(b)                                
[g149502ks23i001.gif][g149502ks23i001.gif](i) until delivery of financial
statements and a related Compliance Certificate for the first full fiscal
quarter commencing on or after the ClosingSecond Amendment Effective Date
pursuant to Section 6.01, (A) for Eurocurrency Rate Loans that are Term A Loans
or Revolving Credit Loans, 2.251.50%, (B) for Base Rate Loans that are Term A
Loans or Revolving Credit Loans, 1.250.50%, and (C) for letter of credit fees,
2.251.50% per annum, and (ii) thereafter, in connection with Revolving Credit
Loans, Term A Loans and letter of credit fees, the percentages per annum set
forth in the table below, based upon the Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

Total Leverage Ratio

 

Eurocurrency Rate Loans and
Letter of Credit Fees

 

Base Rate
Loans

 

Greater than or equal to 4.25:1.00

 

2.501.75

%

1.500.75

%

Less than 4.25:1.00 but greater than or equal to 2.75:1.00

 

2.251.50

%

1.250.50

%

Less than 2.75:1.00

 

2.001.25

%

1.000.25

%

 

Any change in the Applicable Rate pursuant to clauses (a) and (b) above
resulting from a change in the SeuredSecured Net Leverage Ratio or Total
Leverage Ratio, as applicable, shall become effective as of the first Business
Day immediately following the date the applicable Compliance Certificate is
delivered pursuant to Section 6.02(a).

 

[g149502ks23i001.gif][g149502ks23i001.gif][g149502ks23i001.gif]Notwithstanding
anything to the contrary contained above in this definition or elsewhere in this
Agreement, if it is subsequently determined that the Secured Net Leverage Ratio
or Total Leverage Ratio, as applicable, set forth in any Compliance Certificate
delivered to the Administrative Agent is inaccurate for any reason (or a
Compliance Certificate is not delivered within the time period set forth in
Section 6.02) and the result thereof is that the Lenders received interest or
fees for any period based on an Applicable Rate that is less than that which
would have been applicable had the Secured Net Leverage Ratio or Total Leverage
Ratio, as applicable, been accurately determined, then, for all purposes of this
Agreement, the “Applicable Rate” for any day occurring within the period covered
by such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Secured Net Leverage Ratio or
Total Leverage Ratio for such period, as applicable, and any shortfall in the
interest or fees theretofore paid by the Borrowers for the relevant period
pursuant to Section 2.08 and Section 2.09 as a result of the miscalculation of
the Secured Net Leverage Ratio or Total Leverage Ratio, as applicable, shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.08 or Section 2.09, as applicable, within ten (10) Business Days
following the determination described above.

 

Notwithstanding the foregoing, the Applicable Rate in respect of any Class of
Incremental Revolving Credit Commitments or Extended Revolving Credit
Commitments and any Incremental Term Loans, Extended Term Loans or Revolving
Credit Loans made pursuant to any Incremental Revolving Credit Commitments or
Extended Revolving Credit Commitments shall be the applicable percentages per
annum set forth in the relevant Incremental Facility Amendment or Extension
Offer.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class (b) with respect to any Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to Swing Line Loans, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Foreign Bank” has the meaning specified in the definition of “Cash
Equivalents.”

 

4

--------------------------------------------------------------------------------


 

the Lead Borrower, that perfection cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)                               Liens required to be granted from time to time
pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Collateral Documents and, to the
extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Lead Borrower;

 

(B)                               the Collateral and Guarantee Requirement shall
not apply to any Excluded Property;

 

(C)                               no actions in any jurisdiction other than the
U.S. or that are necessary to comply with the Laws of any jurisdiction other
than the U.S. shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements, pledge agreements, or share charge (or mortgage) agreements governed
under the Laws of any jurisdiction other than the U.S.); and

 

(D)                               no stock certificates of Immaterial
Subsidiaries shall be required to be delivered to the Collateral Agent.

 

[g149502ks23i001.gif]“Collateral Documents” means, collectively, the Security
Agreement, the Mortgages, each of the collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent and the Lenders pursuant to
Section 4.01(a)(iv), Section 6.10 or Section 6.12, the Guaranty and each of the
other agreements, instruments or documents that creates or purports to create a
Lien or Guarantee in favor of the Collateral Agent for the benefit of the
Secured Parties.

 

“Commitment” means a Term Commitment, a Revolving Credit Commitment or an
Extended Revolving Credit Commitment.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

[g149502ks23i001.gif]“Commitment Fee Rate” means a per annum rate equal to,
(a) until delivery of financial statements and a related Compliance Certificate
for the first full fiscal quarter commencing on or after the ClosingSecond
Amendment Effective Date pursuant to Section 6.01, 0.3750.35% and
(ii) thereafter, the percentages per annum set forth in the table below, based
upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a).

 

Total Leverage Ratio

 

Commitment Fee Rate

 

Greater than or equal to 4.25:1.00

 

0.450.40

%

Less than 4.25:1.00 but greater than or equal to 2.75:1.00

 

0.3750.35

%

Less than 2.75:1.00

 

0.30

%

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency

 

13

--------------------------------------------------------------------------------


 

selected by Citibank, N.A., (iv) Wells Fargo Bank, National Association or any
of its Affiliates selected by Wells Fargo Bank, National Association or (v) any
other Lender (or any of its Affiliates) that becomes an L/C Issuer in accordance
with Section 2.03(j) or Section 10.07(j); in the case of each of clause
(i) through (iv) above, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Issuer Sublimit” means (i) with respect to JPMCB, $75,000,00040,000,000,
(ii) with respect to Goldman Sachs, $75,000,00040,000,000, (iii) with respect to
Citibank, N.A., $75,000,00040,000,000, (iv) with respect to Wells Fargo Bank,
National Association, $75,000,00040,000,000 and (v) with respect to any L/C
Issuer described in clause (v) of the definition thereof, such amount as may be
agreed between such L/C Issuer and the Borrowers.

 

“L/C Obligation” means, as at any date of determination, the aggregate Dollar
Equivalent maximum amount then available to be drawn under all outstanding
Letters of Credit plus the aggregate of all Unreimbursed Amounts in respect of
Letters of Credit, including all L/C Borrowings.  For all purposes under this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.13 or 3.14 of the ISP, the “Outstanding Amount” of such Letter of Credit
shall be deemed to be the amount so remaining available to be drawn. The L/C
Obligation of any Revolving Credit Lender at any time shall be its Applicable
Percentage of the aggregate L/C Obligations at such time.

 

[g149502ks23i001.gif][g149502ks23i001.gif]“LCA Election” has the meaning
specified in Section 1.09(a).

 

“LCA Test Date” has the meaning specified in Section 1.09(a).

 

“Lead Arrangers” means (i) with respect to the Facilities provided on the
Closing Date, JPMorgan Chase Bank, N.A., Goldman Sachs, Citigroup Global Markets
Inc. and Wells Fargo Securities, LLC in their capacities as Joint Lead Arrangers
and Joint Bookrunners under this Agreement and (ii) with respect to the 2017
Refinancing Amendment, JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC,
Goldman Sachs and Citigroup Global Markets Inc. in their capacities as Joint
Lead Arrangers and Joint Bookrunners under the 2017 Refinancing Amendment.

 

“Lead Borrower” means KFC Holding Co.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

 

“Lender Participation Notice” has the meaning specified in Section 2.05(d)(iii).

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Notwithstanding anything to the contrary herein, Goldman Sachs shall only be
required to issue standby letters of credit hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means, for Letters of Credit under the
Revolving Credit Facility, the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).

 

38

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$300,000,000160,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
Capitalized Lease having substantially the same economic effect as any of the
foregoing).

 

“Limited Condition Acquisition” means any acquisition, including by way of
merger, by one or more of the Companies and/or the Restricted Subsidiaries
permitted pursuant to this Agreement whose consummation is not conditioned upon
the availability of, or on obtaining, third party financing.

 

[g149502ks23i001.gif]“Loan” means an extension of credit by a Lender to a
Borrower under Article 2 in the form of a Term Loan, a Revolving Credit Loan or
a Swing Line Loan (including any Incremental Term Loans, any Extended Term
Loans, loans made pursuant to any Incremental Revolving Credit Commitment or
loans made pursuant to Extended Revolving Credit Commitments).

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) each Guaranty, (iv) the Collateral Documents, and (v) each Letter of
Credit Application, in each case as amended.

 

“Loan Parties” means, collectively, (i) each of the Companies and (ii) each of
the Subsidiary Guarantors.

 

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any L/C Issuer or Lender with respect to Loans and Letters
of Credit denominated in Dollars; (b) local time in London, England, with
respect to the time for the receipt and sending of notices by and to the
Administrative Agent, any L/C Issuer or any Lender with respect to Loans and
Letters of Credit denominated in Euro and British Pound Sterling; (c) local time
in London, England, with respect to the disbursement by or payment to the
Administrative Agent or any Lender with respect to Loans and Letters of Credit
denominated in Euro and British Pound Sterling; (d) local time in such other
jurisdiction as the Administrative Agent may specify with respect to the
disbursement by or payment to the Administrative Agent or any Lender with
respect to Loans and Letters of Credit denominated in any other Revolving
Alternative Currency; and (f) in all other circumstances, New York, New York
time.

 

“LTM EBITDA” means, with respect to the Companies and the Restricted
Subsidiaries, Consolidated EBITDA for the most recently ended Test Period on a
Pro Forma Basis.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Companies and the Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

 

39

--------------------------------------------------------------------------------


 

“Material Real Property” means, as of any date, any real property owned in fee
simple by a Loan Party on such date located in the United States (including the
land, improvements and fixtures thereon) with a book value in excess of
$10,000,000.

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Companies that is not an Immaterial Subsidiary (but including,
in any case, any Restricted Subsidiary that has been designated as a Material
Subsidiary as provided in, or has been designated as an Immaterial Subsidiary in
a manner that does not comply with, the definition of “Immaterial Subsidiary”).

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
fifth anniversary of the ClosingSecond Amendment Effective Date (and, with
respect to any Extended Revolving Credit Commitments, the maturity date
applicable to such Extended Revolving Credit Commitments in accordance with the
terms hereof), (b) with respect to the Term B Facility, the seventh anniversary
of the Closing Date, (c) with respect to the Term A Facility, the fifth
anniversary of the Closing dateSecond Amendment Effective Date, and (d) with
respect to any (i) Extended Term Loan, the maturity date applicable to such
Extended Term Loan in accordance with the terms hereof or (ii) Incremental Term
Loan, the maturity date applicable to such Incremental Term Loan in accordance
with the terms hereof; provided that if any such day is not a Business Day, the
Maturity Date shall be the Business Day immediately preceding such day.

 

[g149502ks23i001.gif][g149502ks23i001.gif][g149502ks23i001.gif][g149502ks23i001.gif]“Maximum
Tender Condition” has the meaning specified in Section 2.17(b).

 

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

 

“Minimum Tender Condition” has the meaning specified in Section 2.17(b).

 

“Minimum Tranche Amount” has the meaning specified in Section 2.15(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, deeds of
hypothecation, security deeds, immovable hypothecs, and mortgages creating and
evidencing a Lien on a Mortgaged Property made by the applicable Loan Parties in
favor or for the benefit of the Collateral Agent on behalf of the Secured
Parties in form and substance reasonably satisfactory to the Collateral Agent,
including the Mortgages executed and delivered pursuant to Sections 6.10 or
6.12.

 

“Mortgage Policies” has the meaning specified in clause (ii) of the definition
of Mortgage Requirement.

 

“Mortgaged Property” means each Material Real Property (including all right,
title and interest of the applicable Loan party in and to all easements,
hereditaments and appurtenances relating thereto, all improvements, fixtures and
equipment thereon and all general intangibles and contract rights and other
property rights incidental to ownership of such Material Real Property), if any,
which shall be subject to a Mortgage delivered pursuant to Sections 6.10 or
6.12.

 

“Mortgage Requirement” means, at any time, the requirement that the Collateral
Agent shall have received the following:

 

40

--------------------------------------------------------------------------------


 

contributions, or during the immediately preceding six (6) years, has made or
been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by any Company or any Restricted Subsidiary or any Casualty Event, the excess,
if any, of (i) the sum of cash and Cash Equivalents received in connection with
such Disposition or Casualty Event (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event actually received by or paid to or for the account of any
Company or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents and Indebtedness that is secured by Liens ranking
junior to or pari passu with the Liens securing Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by such Company or Restricted Subsidiary, as applicable, in
connection with such Disposition or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith (including, for the
avoidance of doubt, any income, withholding and other taxes payable as a result
of the distribution of such proceeds to a Company and after taking into account
any available tax credit or deductions and any tax sharing agreements, and
including distributions for Permitted Tax Distributions), and (D) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Companies or any Restricted Subsidiary after
such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and Environmental Liabilities or with
respect to any indemnification obligations associated with such transaction, it
being understood that “Net Cash Proceeds” shall include (i) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by the
Companies or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; and

 

(b)                                 (i) with respect to the incurrence or
issuance of any Indebtedness by any Company or any Restricted Subsidiary, the
excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses incurred by such Company or such Restricted Subsidiary in
connection with such incurrence or issuance and (ii) with respect to any
Permitted Equity Issuance by any direct or indirect parent of any Company, the
amount of cash from such Permitted Equity Issuance contributed to the capital of
any such Company.

 

“New Revolving Credit Commitment” means, the “New Revolving Credit Commitments”
as defined in, made available under and amended in accordance with the Second
Amendment.

 

42

--------------------------------------------------------------------------------


 

“New Revolving Credit Lender” means, at any time, each Lender holding a New
Revolving Credit Commitment at such time.

 

“New Revolving Credit Loan” means, the “New Revolving Credit Loans” as defined
in the Second Amendment.

 

“New Term A Commitment” means, the “New Term A Commitments” as defined in and
made in accordance with the Second Amendment.

 

“New Term A Lender” means, at any time, each Lender holding a New Term A Loan at
such time.

 

“New Term A Loan” means, the “New Term A Loans” as defined in and made in
accordance with the Second Amendment.

 

“New Term B Lender” means, at any time, each Lender holding a New Term B Loan at
such time.

 

“New Term B Loan” means, the “New Term B Loans” as defined in, and made and /or
converted in accordance with the 2017 Refinancing Amendment.

 

“New York Fed” means the Federal Reserve Bank of New York.

 

“New York Fed Bank Rate” means, for any day, the greater of (a) the Federal
Funds Effective Rate in effect on such day and (b) the Overnight Bank Funding
Rate in effect on such day; provided that if both such rates are not so
published for any day that is a Business Day, the term “New York Fed Bank Rate”
means the rate quoted for such day for a federal funds transaction at 11:00
a.m. on such day as determined by the Administrative Agent; and provided
further, that if any of the aforesaid rates shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

[g149502ks23i001.gif][g149502ks23i001.gif]“Non-Consenting Lender” has the
meaning specified in Section 3.06(d).

 

“Non-Loan Party” means any Restricted Subsidiary that is not a Loan Party.

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note or a Revolving Credit Note as the context may require.

 

“Obligations” means all (w) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or other Subsidiary arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any other Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, (x) obligations of
any Loan Party or any other Subsidiary arising under any Secured Hedge Agreement
(other than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor), (y) Cash Management Obligations and (z) Bilateral L/C Obligations. 
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include (a) the obligation
(including guarantee obligations) to pay principal, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees, Attorney Costs,

 

43

--------------------------------------------------------------------------------


 

Agreement, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Credit Commitment, as the case may be.  The
initialamount of each Lender’s New Revolving Credit Commitment as of the Second
Amendment Effective Date is set forth on Schedule 2 to the Second Amendment. The
aggregate amount of the Lenders’ Revolving Credit Commitments on the
ClosingSecond Amendment Effective Date is $1,000,000,000.

 

“Revolving Credit Exposure” means, at any time for any Lender, the sum of
(a) the Outstanding Amount of the Revolving Credit Loans of such Lender
outstanding at such time, (b) the L/C Obligation of such Lender at such time and
(c) the Swing Line Exposure of such Lender at such time.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extension of credit made thereunder.

 

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

 

[g149502ks23i001.gif]“Revolving Credit Loan” means a Loan made pursuant to
Section 2.01(c). For the avoidance of doubt, from and after the Second Amendment
Effective Date, New Revolving Credit Loans shall constitute Revolving Credit
Loans.

 

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto with appropriate insertions, evidencing the aggregate
Indebtedness of the Borrowers to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender under the Revolving
Credit Facility.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which any of the Companies or Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“Sanctions Laws and Regulations” means (a) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the USA PATRIOT
Act, Executive Order No. 13224 of September 23, 2001, entitled Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)), the U.S. International Emergency
Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the U.S. Trading with the Enemy
Act (50 U.S.C. App. §§ 1 et seq.), the U.S. Syria Accountability and Lebanese
Sovereignty Act, the U.S. Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010 or the Iran Sanctions Act, Section 1245 of the National
Defense Authorization Act of 2012, all as amended, or any of the foreign assets
control regulations (including but not limited to 31 C.F.R., Subtitle B, Chapter
V, as amended) or any other law, regulation or executive order relating thereto
administered by the U.S. Department of the Treasury Office of Foreign Assets
Control (“OFAC”) or the U.S. Department of State, or any similar law,
regulation, or executive order enacted in the United States after the date of
this Agreement and (b) any sanctions imposed or administered by the United
Nations Security Council, the European Union or Her Majesty’s Treasury or, to
the extent applicable to any Company or any Restricted Subsidiary, by any
European Union Member State.

 

51

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Amendment” means that certain Refinancing Amendment No. 2 to the Credit
Agreement, dated as of June 7 2017 among the Loan Parties, the Administrative
Agent, each L/C Issuer, each Swing Line Lender, each New Term A Lender and each
New Revolving Credit Lender.

 

“Second Amendment Effective Date” means June 7, 2017.

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party (or any Person that merges into a Loan Party) or any
Restricted Subsidiary and any Hedge Bank.

 

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Total Debt (other than any portion of Consolidated Total
Debt that is unsecured) as of the last day of such Test Period to
(b) Consolidated EBITDA of the Companies for such Test Period.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Documentation Agents, the Co-Managers, the
Lenders, the Hedge Banks, the Bilateral L/C Providers, the Cash Management
Banks, the Supplemental Administrative Agent and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

 

“Securities Act” means the Securities Act of 1933.

 

“Securitization Asset” means any accounts receivable, real estate asset,
mortgage receivables or related assets relating to a Permitted Receivables
Financing.

 

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees paid to a person that
is not a Restricted Subsidiary in connection with, any Permitted Receivables
Financing.

 

“Securitization Non-Disturbance Agreement” means an Acknowledgement and Waiver
Agreement, dated as of the Closing Date (as amended, restated supplemented and
otherwise modified from time to time), in form reasonably satisfactory to the
Administrative Agent and the Borrowers, by the Collateral Agent and
acknowledged, agreed and consented to by Citibank, N.A in its capacity as
trustee under the Base Indenture.

 

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Permitted Receivables Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant, including as a result of a receivable or portion thereof
becoming subject to any asserted defense, dispute, offset or counterclaim of any
kind as a result of any action taken by, any failure to take action by or any
other event relating to the seller.

 

“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Permitted Receivables
Financings and other activities reasonably related thereto.

 

52

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the aggregate principal amount of the Revolving Credit Commitments.  The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

 

“Taco Bell Unrestricted Entities” means, collectively, Taco Bell Funding, LLC
and its subsidiaries.

 

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” means all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authorities, and additions to tax, penalties and interest with respect thereto.

 

[g149502ks23i001.gif]“Term A Commitment” means, as to each Term A Lender that is
a New Term A Lender, its obligation to make a New Term A Loan to a Borrower
pursuant to Section 2.01 in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.012 to the Second
Amendment under the caption “New Term A Commitment” or in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The initial aggregate amount of the Term A Commitments as of
the Second Amendment Effective Date is $500,000,000.

 

“Term A Lender” means, at any time, any Lender that has a Term A Commitment or a
Term A Loan outstanding.

 

[g149502ks23i001.gif]“Term A Loan” means a Loan made pursuant to
Section 2.01(a).  For the avoidance of doubt, from and after the Second
Amendment Effective Date, New Term A Loans shall constitute Term A Loans.

 

“Term B Lender” means, at any time, any Lender that has a Term B Loan
outstanding.

 

“Term B Loan” means a Loan made pursuant to Section 2.01(a). For the avoidance
of doubt, after the 2017 Refinancing Amendment Effective Date, New Term B Loans
shall constitute Term B Loans.

 

“Term Borrowing” means a Borrowing in respect of a Class of Term Loans.

 

“Term Commitments” means a Term A Commitment or a commitment in respect of any
Incremental Term Loans or any combination thereof, as the context may require.

 

“Term Lenders” means the Term A Lenders, the Term B Lenders, the Lenders with
Incremental Term Loans and the Lenders with Extended Term Loans.

 

“Term Loans” means the Term A Loans, the Term B Loans, the Incremental Term
Loans and the Extended Term Loans.

 

56

--------------------------------------------------------------------------------


 

[g149502ks25i001.gif]EBITDA) at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related Specified
Transactions. If the Lead Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio (excluding, for the avoidance of doubt, any ratio contained in Section
7.09) or basket availability with respect to any other Specified Transaction on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated both (x) on a Pro Forma Basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated and (y) without giving effect to such Limited Condition
Acquisition and other transactions.

 

[g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif](b)                                
Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with Section
7.09 hereof, any First Lien Senior Secured Leverage Ratio test, any Secured Net
Leverage Ratio test, any Total Leverage Ratio test and/or any Consolidated
Adjusted Fixed Charge Coverage Ratio test) (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amounts in connection
with such substantially concurrent incurrence; provided that this clause (b)
shall apply solely with respect to the incurrence of Incremental Facilities,
Permitted Credit Facilities Acquisition Debt and Permitted Alternative
Incremental Facilities Debt and shall not apply to any amounts incurred or
transactions entered into (or consummated) in reliance on any provision of
Article VII (other than Section 7.03(t) and Section 7.03(v)).

 

ARTICLE 2

 

The Commitments and Credit Extensions

 

Section 2.01.                          The Loans. Subject to the terms and
conditions set forth herein:

 

(a)                                 The Term A Borrowings. EachSubject to the
terms and conditions set forth herein and in[g149502ks25i001.gif] the Second
Amendment, each New Term A Lender severally agrees to make to the Borrowers a
single loan denominated in Dollars in a principal amount equal to such New Term
A Lender’s New Term A Commitment on the ClosingSecond Amendment Effective Date.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

 

(b)                                 The Term B Borrowings. Subject to the terms
and conditions set forth herein and in the 2017 Refinancing Amendment, (i) each
Continuing Term B Lender (as defined in the 2017 Refinancing Amendment) has
agreed to continue all (or such lesser amount as the applicable Lead Arrangers
may allocate) of its existing Term B Loans (as defined in the Existing Credit
Agreement) outstanding on the 2017 Refinancing Amendment Effective Date as New
Term B Loans and (ii) each Additional Term B Lender (as defined in the 2017
Refinancing Amendment) has agreed to make to the Borrowers a single loan
denominated in Dollars in a principal amount equal to such Additional Term B
Lender’s Additional Term B

 

62

--------------------------------------------------------------------------------


 

[g149502ks25i001.gif]in Section 3.06). All Commitment Fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.

 

Section 2.07.                          Repayment of Loans.

 

(a)                                
[g149502ks25i001.gif][g149502ks25i001.gif]Term A Loans. The Borrowers shall
repay to the Administrative Agent for the ratable account of the Term Lenders
holding each Class of Term A Loans in Dollars (i) on the last Business Day of
each March, June, September and December, commencing with the second such date
to occur after the ClosingSecond Amendment Effective Date, an aggregate
principal amount equal to the applicable percentage set forth below of the
aggregate principal amount of the New Term A Loans funded on the ClosingSecond
Amendment Effective Date and (ii) on the Maturity Date for the Term A Loans, the
aggregate principal amount of all Term A Loans outstanding on such date;
provided that payments required by Section 2.07(a)(i) shall be reduced as a
result of the application of prepayments in accordance with Section 2.05.

 

Payment Dates (commencing with the first payment date
occurring at least one full fiscal quarter after the
ClosingSecond Amendment Effective Date):

 

Quarterly Amortization
Percentage:

 

First four payment dates

 

0

%

Second four payment dates

 

1.25

%

Third four payment dates

 

1.25

%

Fourth four payment dates

 

1.875

%

Fifth four payment dates

 

3.75

%

 

(b)                                
[g149502ks25i001.gif][g149502ks25i001.gif]Term B Loans. The Borrowers shall
repay to the Administrative Agent for the ratable account of the Term Lenders
holding each Class of Term B Loans in Dollars (i) on the last Business Day of
each March, June, September and December, commencing with the second such date
to occur after the 2017 Refinancing Amendment Effective Date, an aggregate
principal amount equal to 0.25% of the aggregate principal amount of the Term B
Loans funded on the 2017 Refinancing Amendment Effective Date and (ii) on the
Maturity Date for the Term B Loans, the aggregate principal amount of all Term B
Loans outstanding on such date; provided that payments required by Section
2.07(b)(i) shall be reduced as a result of the application of prepayments in
accordance with Section 2.05. In the event any Incremental Term Loans or
Extended Term Loans are made, such Incremental Term Loans or Extended Term
Loans, as applicable, shall be repaid by the Borrowers in the amounts and on the
dates set forth in the definitive documentation with respect thereto and on the
applicable Maturity Date thereof.

 

(c)                                  Revolving Credit Loans. The Borrowers shall
repay to the Administrative Agent for the ratable account of the Appropriate
Lenders on the Maturity Date for the Revolving Credit Facility the principal
amount of each of its Revolving Credit Loans outstanding on such date in the
currency in which such Revolving Credit Loan is denominated.

 

(d)                                 Swing Line Loans. The Borrowers shall repay
its Swing Line Loans on the earlier to occur of (i) the date five (5) Business
Days after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

 

Section 2.08.                          Interest.

 

82

--------------------------------------------------------------------------------


 

such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount (with original issue discount being equated to interest
based on an assumed four-year life to maturity) payable to all Lenders providing
the Term B Loans (but excluding customary arrangement or commitment fees payable
to any arranger, bookrunner or agent or their Affiliates in connection
therewith)) relating to any Term B Loans immediately prior to the effectiveness
of the applicable Incremental Facility Amendment by more than 0.50%, the
Applicable Rate relating to such Term B Loans shall be adjusted to be equal to
the Applicable Rate (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount (with original issue
discount being equated to interest based on an assumed four-year life to
maturity) payable to all lenders providing such Incremental Term Loans that are
“term loan Bs” (but excluding customary arrangement or commitment fees payable
to any arranger or bookrunner or their Affiliates in connection therewith))
relating to such Incremental Term Loans that are “term loan Bs” minus 0.50% and
(B) if the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) payable to all lenders providing such Incremental Term Loans that are
“term loan As” (but excluding customary arrangement or commitment fees payable
to any arranger or bookrunner or their Affiliates in connection therewith))
relating to any Term Loans that are “term loan As” exceeds the Applicable Rate
(which, for such purposes only, shall be deemed to include all upfront or
similar fees or original issue discount (with original issue discount being
equated to interest based on an assumed four-year life to maturity) payable to
all Lenders providing the Term A Loans (but excluding customary arrangement or
commitment fees payable to any arranger, bookrunner or agent or their Affiliates
in connection therewith)) relating to any Term A Loans immediately prior to the
effectiveness of the applicable Incremental Facility Amendment by more than
0.50%, the Applicable Rate relating to such Term A Loans shall be adjusted to be
equal to the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount (with original
issue discount being equated to interest based on an assumed four-year life to
maturity) payable to all lenders providing such Incremental Term Loans that are
“term loan As” (but excluding customary arrangement or commitment fees payable
to any arranger or bookrunner or their Affiliates in connection therewith))
relating to such Incremental Term Loans that are “term loan As” minus 0.50%;
provided that, in the case of each of (A) and (B), if the Incremental Term Loans
include an interest rate floor greater than the applicable interest rate floor
under such Term Loans, such differential between interest rate floors shall be
equated to the Applicable Rate for purposes of determining whether an increase
to the Applicable Rate under such Term Loans shall be required, but only to the
extent an increase in the interest rate floor in such Term Loans would cause an
increase in the interest rate then in effect thereunder, and in such case the
interest rate floor (but not the Applicable Rate) applicable to such Term Loans
shall be increased to the extent of such differential between interest rate
floors), (iii) the final maturity date of any Incremental Term Loan (x) that is
a “term loan A” shall be no earlier than the latest Maturity Date with respect
to Term A Loans and (y) that is a “term loan B” shall be no earlier than the
latest Maturity Date with respect to with respect to Term B Loans, (iv) the
Weighted Average Life to Maturity of any Incremental Term Loan (x) that is a
“term loan A” shall be no shorter than the Weighted Average Life to Maturity of
the Term A Loans and (y) that is a “term loan B” shall be no shorter than the
Weighted Average Life to Maturity of the Term B Loans and (v) shall otherwise
have the same terms as the applicable Class of Term Loans or such terms as are
reasonably satisfactory to the Administrative Agent.

 

(c)                                  [g149502ks25i002.gif]Any Incremental
Revolving Credit Commitment (other than, in the case of clause (c)(i) and
(c)(iii) below, any Refinancing Revolving Credit Commitment) shall (i) have the
same maturity date as the Revolving Credit Commitments, (ii) require no
scheduled amortization or mandatory commitment reduction prior to the final
maturity of the Revolving Credit Commitments and (iii) be on the same terms and
pursuant to the same documentation applicable to the Revolving Credit
Commitments.; provided that in the case of any Incremental Revolving Credit
Commitments designated as Refinancing Revolving Credit Commitments, such
Refinancing Revolving Credit Commitments (i) shall have interest rate margins as
determined by the Borrowers and the lenders thereunder, (ii) shall not have a
Maturity Date that is prior to

 

88

--------------------------------------------------------------------------------


 

the Revolving Maturity Date of the Revolving Credit Commitments being refinanced
and (iii) shall otherwise have the same terms as the Revolving Credit
Commitments or Revolving Credit Loans being refinanced or such terms as are
reasonably satisfactory to the Administrative Agent;

 

(d)                                
[g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif][g149502ks25i001.gif]Each
notice from the Borrowers pursuant to this Section 2.14 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Credit Commitments. Any additional bank, financial
institution, existing Lender or other Person that elects to extend Incremental
Term Loans or Incremental Revolving Credit Commitments shall be reasonably
satisfactory to the Borrowers and the Administrative Agent (any such bank,
financial institution, existing Lender or other Person being called an
“Additional Lender”) and, if not already a Lender, shall become a Lender under
this Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, such Additional Lender, the Administrative Agent and, in the case of
any Incremental Revolving Credit Commitments, each L/C Issuer and each Swing
Line Lender. No Incremental Facility Amendment shall require the consent of any
Lenders other than the Additional Lenders with respect to such Incremental
Facility Amendment. No Lender shall be obligated to provide any Incremental Term
Loans or Incremental Revolving Credit Commitments, unless it so agrees. An
Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.14. The effectiveness of any Incremental Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that (x) all references to “the date of such
Credit Extension” in Section 4.02 shall be deemed to refer to the Incremental
Facility Closing Date and (y) if the proceeds of such Incremental Facility are
to be used, in whole or in part, to finance a Limited Condition Acquisition, (1)
the only representations and warranties that will be required to be true and
correct in all material respects as of the applicable Incremental Facility
Closing Date shall be customary “specified representations” as agreed by the
Borrowers and the applicable lenders providing such Incremental Facility and (2)
Section 4.02(b) shall apply solely with respect to a Default pursuant to Section
8.01(f) or (g)). Upon each increase in the Revolving Credit Commitments pursuant
to this Section 2.14, each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Incremental Revolving Credit
Commitment (each, an “Incremental Revolving Lender”) in respect of such
increase, and each such Incremental Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Incremental Revolving Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment.
Additionally, if any Revolving Credit Loans are outstanding at the time any
Incremental Revolving Credit Commitments are established, the Revolving Credit
Lenders immediately after effectiveness of such Incremental Revolving Credit
Commitments shall purchase and assign at par such amounts of the Revolving
Credit Loans outstanding at such time as the Administrative Agent may require
such that each Revolving Credit Lender holds its Applicable Percentage of all
Revolving Credit Loans outstanding immediately after giving effect to all such
assignments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

Section 2.15.                          Extensions of Term Loans and Revolving
Credit Commitments.

 

89

--------------------------------------------------------------------------------


 

and, in the case of an assignment of Term B Loans in connection with a Repricing
Transaction, the premium, if any, that would have been payable by the Borrowers
on such date if such Lender’s Term Loans subject to such assignment had been
prepaid on such date shall have been paid by the Borrowers to the assigning
Lender and (C) upon such payment and, if so requested by the assignee Lender,
the assignor Lender shall deliver to the assignee Lender the appropriate Note or
Notes executed by the Borrowers, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

 

(c)                                  [g149502ks25i001.gif]Notwithstanding
anything to the contrary contained above, any Lender that acts as an L/C Issuer
may not be replaced hereunder at any time that it has any Letter of Credit
outstanding hereunder unless arrangements reasonably satisfactory to such L/C
Issuer (including the furnishing of a back-up standby letter of credit in form
and substance, and issued by an issuer reasonably satisfactory to such L/C
Issuer, or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to each such outstanding Letter of Credit and the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.09.

 

(d)                                 [g149502ks25i001.gif][g149502ks25i001.gif]In
the event that (i) the Borrowers or the Administrative Agent have requested that
the Lenders (A) consent to an extension of the Maturity Date of any Class of
Loans as permitted by Section 2.15, (B) consent to a departure or waiver of any
provisions of the Loan Documents or (C) agree to any amendment thereto, (ii) the
consent, waiver or amendment in question requires the agreement of all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain Class of the Loans and (iii) the Required Lenders (or,
solely with respect to clause (A) above, the Required Revolving Lenders or
Required Term Loan Lenders with respect to a certain Class of the Loans for
which an Extension Offer has been made) have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

 

[g149502ks25i001.gif]Section 3.07.                          Survival. All of the
Borrowers’ obligations under this Article 3 shall survive termination of the
Aggregate Commitments and repayment of all other Obligations hereunder and any
assignment of rights by or replacement of a Lender or L/C Issuer.

 

ARTICLE 4

 

Conditions Precedent to Credit Extensions

 

Section 4.01.                          Conditions to Closing Date. The
obligations of the Lenders to make Loans on the Closing Date and the
effectiveness of the Commitments hereunder are subject to the following
conditions:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i)                       executed counterparts of this Agreement from each of
the parties listed on the signature pages hereto;

 

104

--------------------------------------------------------------------------------